Title: From Thomas Jefferson to LeJeune, 22 May 1786
From: Jefferson, Thomas
To: Le Jeune, M.



Sir
Paris May 22. 1786.

Having been absent in England at the time you did me the honour to write me on the 5th. of April, I did not receive your letter till my return to this place. I am now to acknowledge the receipt of that letter, with the orders it contained for 1944₶-12-2 and 100₶-4 for Colo. Wuibert for his share of prize-money as volunteer on board the Bonhomme Richard. The money has been actually received by Mr. Grand, banker for the United states at Paris, and I have the pleasure to send to Colo. Wuibert this day, that banker’s order to receive at Cape Francois the whole sum, except 400₶ claimed by his father, and retained here subject to the future order of Colo. Wuibert. Permit me here to return you my thanks for the trouble you have been pleased to take in the relief of this unfortunate man. I had the pleasure of making my acknolegements to Monsr. de Thevenard by letter of the 5th. instant. I have the honour to be with very great respect Sir Your most obedient humble servt,

Th: Jefferson

